Citation Nr: 0329970	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  02-20 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for chronic 
paranoid schizophrenia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from June 1974 to September 
1975.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.


FINDINGS OF FACT

1.  The RO denied the veteran entitlement to service 
connection for a nervous disorder, including schizophrenia, 
paranoid type, in November 1982.

2.  The RO notified the veteran of the November 1982 decision 
and of his appellate rights with regard to that decision, but 
the veteran did not appeal that decision to the Board.  

3.  The evidence received since November 1982 bears directly 
and substantially upon the specific matter under 
consideration, is neither cumulative, nor redundant, and by 
itself and in connection with the evidence previously 
assembled is so significant that it must be considered to 
decide fairly the merits of the veteran's claim for service 
connection.


CONCLUSIONS OF LAW

1.  The RO's November 1982 rating decision, in which the RO 
denied entitlement to service connection for a nervous 
disorder, including schizophrenia, paranoid type, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for chronic 
paranoid schizophrenia.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen a previously 
denied claim of entitlement to service connection for chronic 
paranoid schizophrenia.  In a rating decision dated January 
2002, the RO denied reopening the veteran's claim for this 
benefit, and thereafter, the veteran appealed the RO's 
decision.  

I.  Development of Claim

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the Veterans' Claims Assistance Act 
of 2000 (VCAA).  Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA eliminates the concept of 
a well-grounded claim, redefines the obligations of VA with 
respect to its duties to notify a claimant of the evidence 
necessary to substantiate a claim for VA benefits and to 
assist that claimant in obtaining evidence in support of that 
claim, and supersedes the decision of the United States Court 
of Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-
1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  Since then, the Court of Appeals 
for Veterans Claims has mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

In this case, in a statement of the case issued in November 
2002 and during a hearing held before the undersigned in May 
2003, VA, via the RO and the Board, notified the veteran of 
the pertinent provisions of the VCAA and of the evidence 
needed to substantiate his claim, and explained to him who 
was responsible for submitting such evidence.  Even assuming 
such were not the case, given the favorable outcome of the 
Board's decision to reopen the previously denied claim, 
explained below, the veteran is not prejudiced by the Board's 
decision to proceed in adjudicating whether new and material 
evidence has been received.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

II.  Analysis of Claim

The RO previously denied the veteran's claim of entitlement 
to service connection for a nervous disorder, including 
schizophrenia, paranoid type, in a decision dated November 
1982.  The RO based its denial on a finding that the evidence 
failed to establish that the veteran's nervous disorder had 
its onset while on active military service or within the 
presumptive period.  In denying the veteran's claim, the RO 
considered the veteran's service medical records and VA 
outpatient treatment records and hospitalization reports.  In 
a letter dated December 1982, the RO notified the veteran of 
the rating decision and of his appellate rights with regard 
to that decision, but the veteran did not appeal the decision 
to the Board.  The November 1982 decision is thus final.  38 
U.S.C.A. § 7105 (West 2002). 

The veteran attempted to reopen his claim for service 
connection for paranoid schizophrenia by written statement 
received in October 2000.  A claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  Once a 
claim is reopened, the adjudicator must review it on a de 
novo basis, with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  For claims received prior to August 
29, 2001, as is the case here, new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. 
§ 3.156(a) (2003) (effective for claims filed as of August 
29, 2001)); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans, 9 Vet. App. at 273.  This evidence is 
presumed credible for the purposes of reopening a veteran's 
claim, unless it is inherently false or untrue or, if it is 
in the nature of a statement or other assertion, it is beyond 
the competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. 
App. 510 (1992). 

In this case, the evidence that has been associated with the 
claims file since the RO's November 1982 rating decision 
includes VA and private outpatient treatment records and 
hospitalization reports, VA examination reports, a VA 
physician's opinion, written statements of the veteran, his 
mother and his representative, and hearing testimony of the 
veteran.  The Board finds that this evidence is new as it is 
neither cumulative, nor redundant.  The Board also finds that 
this evidence is material as it bears directly and 
substantially upon the specific matters under consideration, 
and by itself and in connection with evidence previously 
assembled, is so significant that it must be considered to 
decide fairly the merits of the claim.  The newly submitted 
evidence, specifically, the VA physician's opinion rendered 
in October 2000, indicating that it was highly likely that 
the veteran's psychiatric disorder had its onset while he was 
in the service concerns an element missing at the time of the 
prior decision.  The absence of this type of evidence formed 
the basis of the RO's previous denial of the veteran's claim 
for service connection for a nervous disorder, including 
schizophrenia, paranoid type.  This evidence is new and 
material and warrants reopening the veteran's claim for 
service connection.  

Having determined that new and material evidence has been 
submitted, the Board may reopen the veteran's previously 
denied claim of entitlement to service connection for chronic 
paranoid schizophrenia.  It may not, however, decide this 
claim before VA undertakes additional development.  



ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for chronic 
paranoid schizophrenia is reopened, and to this extent only, 
granted.


REMAND

First, in a written opinion rendered in October 2000, a VA 
physician indicated that on several occasions from 1975 to 
1982, the veteran received psychiatric treatment at a 
hospital in Helena, Arkansas.  In a written opinion rendered 
in June 1999, the same VA physician referred to the veteran's 
paranoid schizophrenia and indicated that the veteran had 
been receiving disability benefits from the Social Security 
Administration (SSA).  As records of the veteran's 1975 to 
1982 treatment might be pertinent to the veteran's claim, VA 
should secure them on Remand.  VA should also secure the 
records upon which SSA relied in awarding the veteran's 
disability benefits as they, too, might be pertinent to the 
veteran's claim.

Second, as previously indicated, during the pendency of this 
appeal, there was a significant change in the law.  See the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)).  The 
VCAA provides that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate a 
claim for a benefit provided there is a reasonable 
possibility that such assistance will aid in substantiating 
the claim.  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
a claim.  38 U.S.C.A. § 5103(A) (West 2002).  

In this case, during a hearing held before the undersigned in 
May 2003, the veteran's representative requested the Board to 
reopen and then remand the veteran's claim for an examination 
of the veteran's psychiatric disability.  See Tr. at 5.  
Based on the aforementioned provision of the VCAA, and for 
the reason that follows, the Board believes that such an 
examination is necessary to make a decision on this claim.

The veteran had active service from June 1974 to September 
1975.  During that time period, he did not receive treatment 
for psychiatric symptoms.  However, during an examination in 
August 1975, he reported that he had had depression or 
excessive worry and an examiner noted "depression, mild, not 
treated."  

Following discharge, beginning in January 1979, the veteran 
received treatment for psychiatric complaints.  During his 
first visit for such complaints, he reported a two-week 
history of doing strange things.  An examiner diagnosed 
schizophrenia.  Since then the veteran has continued to 
receive VA and private inpatient and outpatient treatment for 
psychiatric complaints attributed to paranoid schizophrenia.  

One VA physician has addressed the etiology of this 
disability.  However, his opinion, which was rendered in 
October 2000, is insufficient to grant the veteran's claim as 
it is based on a reported medical history that is 
unsubstantiated by the medical record.  Specifically, by 
written opinion, the VA physician found that it was highly 
likely that the onset of the veteran's psychiatric illness 
occurred while the veteran was in the service.  He based this 
finding, in part, on the veteran's reported history of having 
been treated for mild depression in service, and for 
psychiatric complaints at a hospital in Helena, Arkansas, 
from 1975 to 1982.  Service and post-service medical records 
do not confirm that this treatment was rendered as alleged.  
Given this fact, it is necessary for VA to undertake 
additional development in an effort to obtain the treatment 
records identified by the veteran and to schedule him with a 
psychiatric examination, during which the examiner can review 
of the veteran's records and provide an opinion, supported by 
the medical evidence of record and rationale, indicating 
whether it is at least as likely as not that the veteran's 
paranoid schizophrenia had its onset in service or is related 
to his period of active service, or was first manifested 
within a year of his discharge from active service.  




Third, during his May 2003 hearing, the veteran testified 
that a VA physician other than the one previously identified 
had told him that his schizophrenia was related to his period 
of active service.  See Tr. at 4-7.  In response, the 
undersigned indicated that he would hold the record open for 
60 days so that the veteran could submit a written statement 
from this physician attesting to this fact.  See Tr. at 8.  
Thereafter, the veteran submitted no such statement.  In 
light of the VCAA's notification requirements and the fact 
that this claim is being remanded for other purposes, on 
Remand, VA should provide the veteran another opportunity to 
submit such evidence and again notify him of the evidence 
needed to support his claim, including that which VA will 
develop, and that which he is responsible for obtaining.  


This case is REMANDED for the following development:

1.  VA must review the claims file and 
undertake all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), to include 
notifying the veteran of the evidence 
needed to support his claim, including any 
written medical statements linking his 
psychiatric disability to his period of 
active service, and indicating which 
evidence VA will develop and which 
evidence the veteran must furnish.  

2.  VA should contact the veteran and 
request him to provide the names and 
addresses of all health care 
professionals, VA and non-VA, who have 
treated the veteran's psychiatric 
disorder since his discharge from active 
service and whose records are not already 
in the claims file.  VA should also 
request the veteran to provide the dates 
of that treatment.  VA should 
specifically seek the address of the 
hospital in Helena, Arkansas, where the 
veteran allegedly received 
psychiatric treatment from 1975 to 1982.  
After securing any necessary 
authorizations for the release of these 
treatment records, VA should request, 
obtain and associate with the claims file 
the actual clinical records, inpatient 
and outpatient records, consultation 
reports, reports of diagnostic testing, 
progress notes, and any other pertinent 
treatment records from all identified 
health care providers.  If any pertinent 
records are unavailable, VA should 
document this fact in the record.  

3.  VA should obtain and associate with 
the claims file the records upon which 
SSA relied in awarding the veteran 
disability benefits.

4.  Following the above action and any 
additional records are associated with 
the veteran's file, VA should afford the 
veteran a VA psychiatric examination for 
the purpose of determining the etiology 
of any paranoid schizophrenia shown to 
exist.  VA should provide the examiner 
with the veteran's claims file for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a comprehensive 
evaluation, during which all indicated 
studies are conducted, the examiner 
should diagnose all psychiatric 
disabilities shown to exist, and with 
regard to each disability, opine whether 
it is at least as likely as not that any 
such disorder had its onset during 
service or is etiologically related to 
the veteran's active service.  If the 
examiner diagnoses schizophrenia, he 
should also opine whether it is at least 
as likely as not that that disability 
manifested within a year of the veteran's 
discharge from service.  The examiner 
should base his opinion on his 
examination and review of the evidence of 
record, and support it with detailed 
rationale, making specific references to 
the record.    

5.  Following the above development, VA 
should review the examination report and 
ensure that it complies with the previous 
instruction.  If the report is deficient 
in any regard, immediate corrective 
action should be taken.


6.  Thereafter, VA should readjudicate 
the veteran's claim based on all of the 
evidence of record.  If VA denies the 
benefit sought on appeal, it should 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purposes of this REMAND are to ensure that the veteran is 
afforded due process and to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence he wishes to have 
considered in connection with his appeal; however, he is not 
required to act unless he is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded the RO's 
expeditious treatment.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes) (providing that all claims 
that are remanded by the Board or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled expeditiously); see 
also VBA's Adjudication Procedure Manual, M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03 (directing the ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court).



	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



